DETAILED ACTION
	This Office Action is in response to an Application, filed 31 January 2020, wherein Claims 1-18 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 24 August 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 7 and 14 recite: “An apparatus comprising at least one processor; and at least one memory […]”. There is a colon (:) missing after the comprising word in the preamble. 

Claims 7 further recites: “determine information about a misconfiguration of communications device;”. Should recite “determine information about a misconfiguration of a communications device”.

“[…] cause the apparatus to at least perform: receive a request from a first network entity comprising a first data network identity associated with a request from a communications device and a second data network identity selected by said network to replace said first data network identity; and  […]”. The Examiner believes Applicant meant to write “selected by said first network entity” because there is no mention of said network in the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (US 20180227871).

As to Claim 7, Singh discloses an apparatus (Fig. 11 – Network Controller 1100; Paragraphs [0032][0033] describe the AMF 104 as a network controller responsible for various functions) comprising: at least one processor (Fig. 11 and Paragraph [0077]); and at least one memory including computer program code (Fig. 11 and Paragraph [0077]); the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: determine information about a misconfiguration of communications device (Fig. 5 and Paragraphs [0053]-[0056] describe how the initial AMF 104_1 determines whether it has the capability for serving the UE 101 that was configured/assigned to serve it – when determined it does not, an AMF re-allocation procedure is triggered (i.e. the initial assignment and registration of the initial AMF by the RAN was a misconfiguration … see dependent claim 9 for more details on determining misconfiguration including a request is not supported by the network (in this case network function)); See also Paragraphs [0042]-[0045]); and cause information to be provided to a third network entity about said determined misconfiguration of said communications device (Fig. 5 and Paragraphs [0053]-[0056] describe how the initial AMF 104_1 then transmits a network function discovery request for searching a target AMF to the NRF 112 (third network entity) – the request including various information related to the initial AMF and a group of other candidate AMFs for the UE; See also Paragraphs [0042]-[0045]).

	As to Claim 9, Singh discloses wherein determining said misconfiguration comprises determining a request associated with the communications device comprises a data network identity which is one or more of: not supported by a network; not permitted in relation to said communications device; not permitted by a policy associated with the communications device; or not permitted by a subscription associated with the communications device (Paragraphs [0042][0054]-[0055] disclose how the registration request from the UE includes NSSAI information, the initial AMF checks the UE subscriber information along with the registration information when determining whether the AMF has the capabilities for serving the UE 101). 

(Fig. 5 and Paragraphs [0053]-[0056] describe how the NRF 112 returns a response with a target AMF 104_2 for the AMF re-allocation process to continue).

	As to Claim 11, Singh discloses wherein determining said misconfiguration 5comprises determining one or more of: a request associated with the communications device comprises a data network identity which is not usable with respect to said communications device; a request associated with the communications device indicates a session type which is not usable with respect to said communications device;  10a request associated with the communications device indicates single network slice selection assistance information which is not usable with respect to said communications device; or a request associated with the communications device indicates a session and service continuity mode which is not usable with respect to said communications device (Paragraphs [0042][0054]-[0055] disclose how the registration request from the UE includes NSSAI information, the initial AMF checks the UE subscriber information along with the registration information when determining whether the AMF has the capabilities for serving the UE 101).

	As to Claim 12, Singh discloses wherein said third network entity comprises a policy control function (Fig. 2 – NRF 112 and PCF 106; Paragraphs [0023][0024]).

	As to Claim 13, Singh discloses further comprising an access and mobility management function (Paragraphs [0032][0033] wherein the AMF comprises AAA functions, access and control procedures, etc.).

	As to Claim 14, Singh discloses an apparatus (Fig. 11 – Network Controller 1100; Paragraphs [0032][0033] describe the AMF 104 as a network controller responsible for various functions) comprising: at least one processor (Fig. 11 and Paragraph [0077]); and at least one memory including computer program code (Fig. 11 and Paragraph [0077]); the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: receive a request from a first network entity comprising a first data network identity associated with a request from a communications device and a second data network identity selected by said network to replace said first data network identity (Fig. 5 and Paragraphs [0053]-[0056] describe how the initial AMF 104_1 transmits a network function discovery request for searching a target AMF to the NRF 112 (first network entity) because the initial AMF determined it does not have the capabilities to service the UE based on the received registration information – the request including various information related to the initial AMF and a group of other candidate AMFs for the UE; See also Paragraphs [0042]-[0045]); and  30provide a response to said request, said response to be directed to said communications device and comprising at least one of said second data network identity and said first data network identity (Fig. 5 and Paragraphs [0053]-[0056] describe how the NRF 112 returns a response with a target AMF 104_2 for the AMF re-allocation process to continue; See also Paragraphs [0042]-[0045]).

	As to Claim 15, Singh discloses wherein said first data network identity is one or more of a data network identity not supported by said network; a data network identity not permitted in relation to said communications device; a data network identity not permitted by a policy associated with the communications device; or a data network identity not permitted 5by a subscription associated with the communications device (Paragraphs [0042][0054]-[0055] disclose how the registration request from the UE includes NSSAI information, the initial AMF checks the UE subscriber information along with the registration information when determining whether the AMF has the capabilities for serving the UE 101).

	As to Claim 16, Singh discloses wherein said second data network identity is a data network identity supported by said network, selected to replace a first data network identity not supported by said network (Fig. 5 and Paragraphs [0053]-[0056] describe how the initial AMF 104_1 transmits a network function discovery request for searching a target AMF to the NRF 112 (first network entity) because the initial AMF determined it does not have the capabilities to service the UE based on the received registration information – the request including various information related to the initial AMF and a group of other candidate AMFs for the UE – further described is how the NRF 112 returns a response with a target AMF 104_2 for the AMF re-allocation process to continue).



	As to Claim 18, Singh discloses further comprising a session management function (Paragraphs [0032][0034][0053]-[0055] provide examples of how the NRF 112 performs network session management functions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 20180227871) in view of Qiao et al. (US 20190215730).

As to Claim 8, Singh discloses the apparatus as claimed in claim 7, as cited above. Singh discloses wherein a trigger event comprises a misconfiguration of a communications device (See citations above). Singh does not explicitly disclose wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform: receive a request from the third network entity requesting that said apparatus notify said third network entity when said apparatus determines a trigger event.
(Paragraphs [0084]-[0086] describe various examples of how the PCF sends requests to various other network entities to subscribe to event triggers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the system of Singh, specifically the communications between the AMF(s) and the NRF, to include the event subscription requests, as taught by Qiao.
The suggestion/motivation for doing so would have been to ensure the NRF is up-to-date on session events in the network thereby improving the session management performance of the NRF.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al. (US 20190215730) in view of Singh et al. (US 20180227871).

As to Claim 1, Qiao discloses an apparatus (Fig. 3 - 320) comprising at least one processor and at least one memory including computer program code (Fig. 3 – Network Node 320); the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: cause a request to be sent to a first network entity that said first network entity notify said apparatus when said first network entity (Paragraphs [0084]-[0086] describe various examples of how the PCF sends requests to various other network entities to subscribe to event triggers).
Qiao discloses various trigger events to subscribe for notification. Qiao does not explicitly disclose wherein a trigger event comprises a misconfiguration of a communications device.
In an analogous art, Singh discloses wherein a trigger event comprises a misconfiguration of a communications device (Fig. 5 and Paragraphs [0053]-[0056] describe how the initial AMF 104_1 determines whether it has the capability for serving the UE 101 that was configured/assigned to serve it – when determined it does not, an AMF re-allocation procedure is triggered (i.e. the initial assignment and registration of the initial AMF by the RAN was a misconfiguration … see dependent claim 9 for more details on determining misconfiguration including a request is not supported by the network (in this case network function)); See also Paragraphs [0042]-[0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the network slice management system of Qiao, specifically the types of events that are subscribed to in the session management functions, with the event types put forth by Singh, specifically the event types of detected misconfigurations among the UEs.
The suggestion/motivation for doing so would have been to allow the session management functions to be more aware of the state of the connected UEs by including misconfigurations as options for event type subscriptions. 

(Singh: Paragraphs [0042][0054]-[0055] disclose how the registration request from the UE includes NSSAI information, the initial AMF checks the UE subscriber information along with the registration information when determining whether the AMF has the capabilities for serving the UE 101). Motivation provided above with reference to Claim 1.

As to Claim 3, Qiao/Singh disclose wherein said request to notify said apparatus is to cause a first data network identity associated with a request from said communications device and not supported by said network to be replaced by a second data network identity supported by said network (Qiao: Paragraphs [0084]-[0086] describe various examples of how the PCF sends requests to various other network entities to subscribe to event triggers) (Singh: Fig. 5 and Paragraphs [0053]-[0056] describe how the NRF 112 returns a response with a target AMF 104_2 for the AMF re-allocation process to continue). Motivation provided above with reference to Claim 1.

As to Claim 4, Qiao/Singh disclose wherein determining said misconfiguration comprises determining one or more of: a request associated with the communications device comprises a data network identity which is not usable with respect to said communications device; a (Singh: Paragraphs [0042][0054]-[0055] disclose how the registration request from the UE includes NSSAI information, the initial AMF checks the UE subscriber information along with the registration information when determining whether the AMF has the capabilities for serving the UE 101). Motivation provided above with reference to Claim 1.

As to Claim 5, Qiao/Singh disclose wherein said first network entity comprises an access and mobility management function (Qiao: Paragraphs [0084]-[0086] describe various examples of how the PCF sends requests to various other network entities (including SMF) to subscribe to event triggers) (Singh: Paragraphs [0032][0033] wherein the AMF comprises AAA functions, access and control procedures, etc.). Motivation provided above with reference to Claim 1.

As to Claim 6, Qiao discloses further comprising a policy control function (Paragraphs [0084]-[0086] wherein PCF is “policy control function”). 

Conclusion
Faccin (US 20180324577) discloses a method and system for re-selection of network slices that are unsupported in a 5G environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735.  The examiner can normally be reached on IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN A. SPARKS/

Art Unit 2459



/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459